Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 1-6 and 8-10), as well as Applicant’s species election of Species 1A (mixotrophic), without traverse in the reply filed on 10 December 2021 are acknowledged.  
Claims 12-17, 20-23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, there being no allowable generic or linking claim. In addition, Claim 9 is withdrawn as being drawn to nonelected algal species (i.e., thermophilic, acidophilic or both (claim 9)) and all limitations relating to said nonelected species are withdrawn from further consideration at this time. Election was made without traverse, in the timely reply to the Restriction/Election Office Action mailed 29 October 2021, filed on 10 December 2021.

Status of Claims
Claims 9, 12-17, 20-23 and 25 show incorrect status identifiers. Applicant is reminded that claims 9, 12-17, 20-23 and 25 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.


Claims 1-6, 8-10, 12-17, 20-23 and 25 are pending.
Claims 9, 12-17, 20-23 and 25 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II and nonelected species. Election was made without traverse in the reply filed on 10 December 2021 to the Restriction/Election Office Action mailed 29 October 2021.
Claims 1-6, 8 and 10 are rejected.
Claim 1 is objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/065822, 12/14/2018, which claims benefit of 62/599,214, 12/15/2017. 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c). 
	Claims 1, 2, 4-6, 8 and 10 have the effective filing date of 15 December 2017.
	Claim 3 has the effective filing date of 14 December 2018. That is, provisional application 62/599,214 does not describe, explain, define or recite the limitation ‘intensity of light sufficient to support photosynthesis is greater than 50 μmol photosynthetically active radiation per square meter per second.’ 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings were received on 28 May 2020.  These drawings are objected to.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 

Fig. 1- “HTL” and “CHG”;

Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:

Claim 10 recites: “…, wherein the algae is red algae, green algae, or cyanobacteria.”

The specification does not recite the term ‘cyanobacteria’. The specification recites: “The algae may be mixtrophic red algae or green algae….in some implementations the red algae culture comprises members of the Cyanidiophyceae, such as the genus Galdieria” (pg. 12, para. [0035]).

In order to provide proper antecedent basis, Applicant should indicate where in the specification these concepts are explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the term appearing in the claimed subject matter, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)), the recitation of ‘cyanobacteria’ in the claim can be 

Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1 recites: “A method of increasing algae biomass product,…”, which should read: “A method of increasing algae biomass productivity,…” Compare to Applicant’s application title and the method as described in the instant specification: “The present disclosure relates to a method of increasing biomass productivity in algae cultures” (spec., pg. 1, para. [0003]).
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 5 is indefinite, because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim.

Claim 5 recites: “The method of claim 1, wherein the algae culture is in an open culture system…”
Claim 1 recites: “A method of increasing algae biomass product, the method comprising:…; and not providing supplemental O2 to the algae culture.”

However, it is not clear how the method described in claim 1 can describe an open culture system, in view of Applicant’s description of the functional limitation ‘not providing supplemental O2 to the algae culture’. The specification recites: “…, the term ‘supplemental oxygen’ or ‘supplemental O2’ refers to any external source of oxygen and thus excludes oxygen produced by the organism from photosynthesis….the requirement of not providing supplemental oxygen to an algae culture is satisfied by culturing the algae in a closed system” (spec., pg. 6, para. [0023]). That is, it appears as though the act of ‘not providing supplemental oxygen to an algae culture’ cannot apply to an open culture system, which, by definition, is exposed to the ambient atmosphere. For example, Bhatnagar et al. (cited below and in the Restriction/Election mailed 29 October 2021) teaches that an enclosed bioreactor system is contrasted with an open bioreactor, such as a pond or other open body of water (pg. 6, para. [0057]).

Prior art  will be applied according to these interpretations.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8 and 10 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Bhatnagar et al. (U.S. Patent Application Publication No. 2012/0028338 A1).
[Bhatnagar et al. was cited in the Restriction/Election Office Action mailed 29 October 2021.]

Bhatnagar et al. addresses the limitations of claims 1, 2, 3, 5, 6, 8 and 10.
	Regarding claims 1, 5, 6 and 8, Bhatnagar et al. discloses methods of generating an algal biomass, comprising: (a) forming an algal culture by combining: (i) a population of algal cells characterized as proliferating in a culture medium comprising an industry wastewater; (ii) a culture medium comprising an industry wastewater, where a  nutritional supplement increases the yield of alga culture compared to when the culture medium does not comprise the nutritional supplement, said nutritional supplement comprising an organic carbon source suitable for supporting the proliferation of a mixotrophic algal species; and (b) maintaining the algal culture under conditions suitable for the proliferation of the population of algal cells, thereby forming an algal biomass (pg. 1, para. [0007]). The populations of algae, either monoculture or mixed populations, are characterized as being able to proliferate on a medium comprising an industrial effluent wastewater, and further comprising an amount of city sewage that allows growth of the algae to preferably increase over the growth rate in the absence of the added sewage (pg. 5, para. [0046]). Fig. 7 shows the growth performance of mixotrophic algal strains in terms of biomass productivity in BG11 medium supplemented with lignocellulosic sugar hydrolysates (pg. 2, para. [0020] and Fig. 7 

	It is noted that Applicant describes the term ‘mixotrophic substrate’ as sugars, sugar alcohols, oligosaccharides, polysaccharides amino acids, and fatty acids. For example, D-glucose, D-mannose, D-galactose, D-fructose, L-sorbose, D-fucose, L-fucose, L-rhamnose, D-arabinose, L-arabinose, D-lyxose, D-ribose, D-xylose, L-xylose, D-mannitol, D-sorbitol, dulcitol, L-fucitol, adonitol, xylitol, L-arabitol, D-arbitol, glycerol, sucrose, oligosaccharides and polysaccharides with the aforementioned monomers, all amino acids, and acetate. In some aspects, "mixotrophic substrate" encompasses cellulosic sugars (originally-filed specification, pg. 6, para. [0020]).
Bhatnagar et al. shows the algal culture medium as containing cellulosic sugars.

Regarding claim 2, and further regarding claims 1, 5 and 6, the terms ‘photobioreactor’, ‘photobioreactor apparatus’, or ‘reactor’ as used herein refer to an apparatus containing, or configured to contain, a liquid medium comprising at least one species of photosynthetic organism and having either a source of light capable of driving photosynthesis associated therewith, or having at least one surface at least a portion of which is partially transparent to light of a wavelength capable of driving photosynthesis (pg. 6, para. [0057] [Claim 1- algae culture is exposed to light at an intensity sufficient to support photosynthesis]).

such as, but not limited to, a polybag, as contrasted with an open bioreactor, such as a pond or other open body of water, open tanks, open channels such as a raceway, and the like (pg. 6, para. [0057] [Claim 1- not providing supplemental O2 to the algae culture] [Claim 2- further comprising not providing supplemental CO2 to the algae culture] [Claim 5- a culture system wherein supplemental O2 is not provided to the algae culture] [Claim 6- the algae culture is in a closed culture system]). 
	
It is noted that the Applicant’s specification recites: “…the term ‘supplemental oxygen’ or ‘supplemental O2’ refers to any external source of oxygen and thus excludes oxygen produced by the organism from photosynthesis. In certain implementations, the requirement of not providing supplemental oxygen to an algae culture is satisfied by culturing the algae in a closed system… the term ‘supplemental carbon dioxide’ or ‘supplemental CO2’ refers to any external source of CO2. Accordingly, supplemental CO2 does not to the CO2 produced from cellular respiration. In certain implementations, the requirement of not providing supplemental CO2 to an algae culture is satisfied by culturing the algae in a closed system (spec., pg. 6, para. [0023] thru [0024]).
	That is, Bhatnagar et al. describes a closed culture system and/or a culture system which is not provided supplemental oxygen.
It is also noted that Bhatnagar et al. does not show providing supplemental O2 or supplemental CO2 to the algal culture system(s) in any of the described working examples (e.g., pg. 10, Example 1).


under 80-100 μmoles m-2 s-1 light intensity (pg. 10, para. [0103] [Claim 3- the intensity of light sufficient to support photosynthesis is greater than 50 μmol photosynthetically active radiation per square meter per second]).
	Regarding claim 10, the algal composition of the described disclosure comprises, but is not limited to, green algae (pg. 5, para. [0050] [Claim 10- the algae is red algae, green algae, or cyanobacteria]).

	Bhatnagar et al. further discloses that Chlamydomonas globosa, with light + glucose (mixotrophy) gave about 10 times more biomass increase than
without glucose. Glucose in the dark resulted in about 3 times less growth than did glucose plus light conditions (Fig. 1) (pg. 11, para. [0109] and Fig. 1).
	That is, Bhatnagar et al. shows that biomass production was highest under mixotrophic growth conditions vs autotrophic and heterotrophic growth conditions, by way of addressing the limitations of claim 1.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Bhatnagar et al. (U.S. Patent Application Publication No. 2012/0028338 A1) in view of Schmidt et al. ((2005) Biotechnol. Bioeng. 90(1): 77-84).
[Bhatnagar et al. was cited in the Restriction/Election Office Action mailed 29 October 2021.]
[Schmidt et al. cited on the IDS submitted 05 April 2021.]

Bhatnagar et al. addresses the limitations of claims 1, 2, 3, 5, 6, 8 and 10.
	Regarding claims 1, 5, 6 and 8, Bhatnagar et al. shows methods of generating an algal biomass, comprising: (a) forming an algal culture by combining: (i) a population of algal cells characterized as proliferating in a culture medium comprising an industry wastewater; (ii) a culture medium comprising an industry wastewater, where a  nutritional supplement increases the yield of alga culture compared to when the culture medium does not comprise the nutritional supplement, said nutritional supplement


	It is noted that Applicant describes the term ‘mixotrophic substrate’ as sugars, sugar alcohols, oligosaccharides, polysaccharides amino acids, and fatty acids. For example, D-glucose, D-mannose, D-galactose, D-fructose, L-sorbose, D-fucose, L-fucose, L-rhamnose, D-arabinose, L-arabinose, D-lyxose, D-ribose, D-xylose, L-xylose, D-mannitol, D-sorbitol, dulcitol, L-fucitol, adonitol, xylitol, L-arabitol, D-arbitol, glycerol, sucrose, oligosaccharides and polysaccharides with the aforementioned monomers, all amino acids, and acetate. In some aspects, "mixotrophic substrate" encompasses cellulosic sugars (originally-filed specification, pg. 6, para. [0020]).


Regarding claim 2, and further regarding claims 1, 5 and 6, the terms ‘photobioreactor’, ‘photobioreactor apparatus’, or ‘reactor’ as used herein refer to an apparatus containing, or configured to contain, a liquid medium comprising at least one species of photosynthetic organism and having either a source of light capable of driving photosynthesis associated therewith, or having at least one surface at least a portion of which is partially transparent to light of a wavelength capable of driving photosynthesis (pg. 6, para. [0057] [Claim 1- algae culture is exposed to light at an intensity sufficient to support photosynthesis]).
Certain photobioreactors for use herein comprise an enclosed bioreactor system
such as, but not limited to, a polybag, as contrasted with an open bioreactor, such as a pond or other open body of water, open tanks, open channels such as a raceway, and the like (pg. 6, para. [0057] [Claim 1- not providing supplemental O2 to the algae culture] [Claim 2- further comprising not providing supplemental CO2 to the algae culture]  [Claim 5- a culture system wherein supplemental O2 is not provided to the algae culture] [Claim 6- the algae culture is in a closed culture system]). 
	
It is noted that the Applicant’s specification recites: “…the term ‘supplemental oxygen’ or ‘supplemental O2’ refers to any external source of oxygen and thus excludes oxygen produced by the organism from photosynthesis. In certain implementations, the requirement of not providing supplemental oxygen to an algae culture is satisfied by culturing the algae in a closed system… the term ‘supplemental carbon dioxide’ or 2’ refers to any external source of CO2. Accordingly, supplemental CO2 does not to the CO2 produced from cellular respiration. In certain implementations, the requirement of not providing supplemental CO2 to an algae culture is satisfied by culturing the algae in a closed system (spec., pg. 6, para. [0023] thru [0024]).
	That is, Bhatnagar et al. describes a closed culture system.
It is also noted that Bhatnagar et al. does not show providing supplemental O2 or supplemental CO2 to the algal culture system(s) in any of the described working examples (e.g., pg. 10, Example 1).

	Regarding claim 3, an enrichment of algae isolated from carpet wastewater was carried out in BG 11 medium and was then maintained by frequent subculturing
under 80-100 μmoles m-2 s-1 light intensity (pg. 10, para. [0103] [Claim 3- the intensity of light sufficient to support photosynthesis is greater than 50 μmol photosynthetically active radiation per square meter per second]).
	Regarding claim 10, the algal composition of the described disclosure comprises, but is not limited to, green algae (pg. 5, para. [0050] [Claim 10- the algae is red algae, green algae, or cyanobacteria]).

Bhatnagar et al. further discloses that Chlamydomonas globosa, with light + glucose (mixotrophy) gave about 10 times more biomass increase than
without glucose. Glucose in the dark resulted in about 3 times less growth than did glucose plus light conditions (Fig. 1) (pg. 11, para. [0109] and Fig. 1).


Bhatnagar et al. does not show: 1) the stoichiometric oxygen supply of the algae culture is less than the stoichiometric carbon concentration introduced into the algae culture by the mixotrophic substrate in the feedstock as defined by the equation CO2 + H2O + PAR ↔ CH2O + O2 [Claim 4].
Claim 4 is dependent upon claim 1, recites the limitations of claim 1, and, therefore, is rejected, in part, by Bhatnagar et al., as applied to claim 1 above.

	Schmidt et al. provides information from which one of ordinary skill in the art would expect that the method of increasing algae biomass product/productivity would exhibit culture conditions in which the stoichiometric oxygen supply of the algae culture is less than the stoichiometric carbon concentration introduced into the algae culture by the mixotrophic substrate in the feedstock, by way of addressing the limitations of claim 4.
	Schmidt et al. shows experiments in which the mixotrophic algal strain Galdieria sulphuraria 074G is grown in medium supplemented with glucose, fructose, sucrose or sugar beet molasses in heterotrophic and mixotrophic conditions (pg. 78, column 1, para. 1 [nexus to Bhatnagar et al.] [culturing mixotrophic algae in medium supplemented with the organic carbon source sugar]). Heterotrophic batch cultures were carried out in conical flasks and wrapped in tinfoil and the bioreactor was placed in a metal cabinet to 
	Compare to Applicant’s experiments using Galdieria sulphuraria, including strain 074G (originally-filed specification, pg. 13, para. [0038] and Fig. 4).

	Regarding claim 4, growth stoichiometry and kinetics was studied in batch cultures under heterotrophic growth. As the concentration of biomass increased in batch
cultures, the oxygen consumption also increased, leading to a gradual decrease of dissolved oxygen tension in the growth medium (pg. 81, column 1, para. 1-2). Cultures were maintained under constant light (30-50 µmol mol photons m-2 s-1) by sequential transfer into photo-autotroph batch cultures (= PAR) (pg. 78, column 1, para. 1)
	That is, in a closed heterotrophic system the stoichiometric oxygen supply of the algae culture is less than the stoichiometric carbon concentration introduced into the algae culture by the mixotrophic substrate in the feedstock as defined by the equation CO2 + H2O + PAR ↔ CH2O + O2. 
	It is noted that Bhatnagar et al. teaches that mixotrophic algae can simultaneously drive photoautotrophy and heterotrophy to utilize both inorganic (CO2) and organic carbon substrates (pg. 1, para. [0006]). That is, mixotrophic algae exhibit the characteristics of both autotrophic and heterotrophic growth.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of increasing algae biomass product/productivity, as shown by Bhatnagar et al., by 
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art would understand from the information, taught by Schmidt et al., that a stoichiometric oxygen supply or level that is less than the stoichiometric carbon supply would indicate that the algae are actively utilizing the carbon sources in the supplied feedstock, and, therefore, are actively producing (more) biomass. That is, maintenance of this stoichiometric relationship in a photobioreactor would result in an increase in algae biomass productivity, as instantly claimed.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SMP/Examiner, Art Unit 1651                      

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651